DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in claim 2, the phrase “in an unloaded state” is unclear because it is not clear what is intended to be claimed by the phrase; the claim will be treated on its merits assuming that ‘in an unloaded state’ refers to an unattached state; appropriate correction is required.
Specifically, in claim 3, the phrase “designed to be” is unclear because it is not clear whether the requirement that follows the phrase is required or not; the claim has been treated on its merits assuming this phrase has been deleted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Geddie (US 5180219).
	Regarding claim 1, Geddie discloses a lens for a headlamp, the lens being at least partially formed from at least one plastic (Column 2, Lines 10-24), the lens comprising: a lens surface; at least one fastening element for fastening to a lens holder of the headlamp; and an edge surrounding the lens surface, from which the at least one fastening element extends away from the lens surface, wherein the at least one fastening element is a fastening fork including two spaced-apart elastic fastening prongs (Figs. 2-3, 30; Column 2, Lines 51-64).
	Regarding claim 2 Geddie further discloses wherein the two fastening prongs each have an outside, the outsides facing away from each other, and the outsides adjoining a first circular segment having a first angle in an unloaded state of the two fastening prongs (Fig. 3, 30; Note the circular segment at the distal most ends of the two fastening prongs).
	Regarding claim 3, Geddie further discloses wherein the fastening prongs are tapered in the direction of their ends (Fig. 3, 30).
	Regarding claim 4, Geddie further discloses wherein the lens includes at least two fastening forks, which are arranged opposite each other and/or obliquely with respect to each other (Fig. 1, 22, 24, 26, 28; Column 2, Lines 39-50).
	Regarding claim 9, Geddie further discloses a lens system comprising: a lens according to claim 1; and a lens holder having recesses corresponding to the fastening prongs, the fastening prongs being elastically positioned by their outsides on outer insides of the recesses or the fastening prongs being elastically positioned by their insides on inner insides of the recesses so that the lens is fastened to the lens holder without play (Fig. 2; Column 2, Lines 39-50).
	Regarding claim 10, Geddie further discloses wherein the outsides of the fastening prongs are elastically positioned on the recesses only in a region of an end-side half (Fig. 2; Column 2, Lines 39-50).
	Regarding claim 11, Geddie further discloses wherein a stabilizing section is formed between the fastening prongs (Fig. 2, 38), and a supporting section is formed between the recesses (Fig. 2, 12), the stabilizing section being supported on the supporting section (Fig. 2; Column 2, Line 51 to Column 3, Line 12).
	Regarding claim 12, Geddie further discloses wherein a first fastening fork of the at least one fastening fork fixes the lens on the lens holder in a longitudinal direction along a longitudinal axis of the lens, and a second fastening fork of the at least one fastening fork fixes the lens on the lens holder in a width direction along a width axis of the lens (Fig. 1, 22, 24, 26, 28; Column 2, Lines 39-50).
	Regarding claim 13, Geddie further discloses wherein two second fastening forks of the at least one fastening fork, which fix the lens on the lens holder in the width direction of the lens, are arranged opposite each other (Fig. 1, 22, 24, 26, 28; Column 2, Lines 39-50).
	Regarding claim 14, Geddie further discloses a headlamp comprising a lens system according to claim 9, the headlamp further comprising a light unit, which is arranged for shining light through the lens (Figs. 1-3; Column 2, Lines 10-24).
	Regarding claim 15, Geddie further discloses a motor vehicle comprising at least one headlamp according to claim 14 (Figs. 1-3; Column 2, Lines 10-24).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geddie (US 5180219).
Regarding claim 5, Geddie teaches the invention of claim 1, but fails to specifically teach wherein at least one fastening fork is arranged in the middle of a length or width of the lens. However, one of ordinary skill in the art would have reasonably contemplated changing the number and position of the fastening forks of Geddie for a differently shaped or sized lens such that at least one fastening fork is arranged in the middle of a length or width of the lens in the case of a larger lens that requires additional fastening points in order to secure the lens to the headlamp of a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Geddie to have at least one fastening fork is arranged in the middle of a length or width of the lens in order to secure a larger lens to a larger headlamp of a vehicle.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879